Citation Nr: 0327376	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  98-14 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
cancer of the right testicle with abdominal lymph node 
metastasis, currently evaluated as noncompensable.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions, dated in August 1996 
and August 1997, respectively, of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Winston-Salem, North 
Carolina.

A personal hearing before the undersigned was held by 
videoconference in November 1998.  A transcript of the 
hearing is of record.

The Board remanded the claims in February 1999 for 
development of evidence.  In April 2000, the Board issued a 
decision denying each claim.

The veteran appealed the April 2000 Board decision to the 
United Stated Court of Appeals for Veterans Claims (the 
Court).  Thereafter, the General Counsel of VA and the 
veteran, through his representative, filed a Joint Motion for 
Remand and to Stay Further Proceedings (Joint Motion).  In 
this motion, the parties requested that the Court vacate the 
April 2000 decision of the Board and remand the case to the 
Board for additional development and readjudication, to 
include review of the claims in light of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002).  By order dated in 
April 2001, the Court granted the motion.




REMAND

Development of evidence needed to resolve the claims on 
appeal and the manner in which the veteran is notified about 
their status now are governed by the requirements of the 
VCAA.  See 38 U.S.C.A. § 5107 note (Effective Date and 
Applicability Provisions).  Enacted November 9, 2000, the 
VCAA significantly heightens what were VA's duties under 
former law to assist the claimant in development of evidence, 
and to provide the claimant with certain notices, pertinent 
to the claim, and it requires that these duties be fulfilled 
before the claim is adjudicated.  See 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126.  Thus, the new legislation 
enhances the rights of claimants.  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002)); with certain exceptions pertaining to new 
and material evidence claims, these regulations are effective 
as of the date of enactment of the VCAA.  See 66 Fed. Reg. 
45,620.  

Recent judicial decisions have mandated that VA comply 
strictly with the provisions of the VCAA.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

The parties in their Joint Motion agreed that VA should 
readjudicate the claims after first ensuring that it had 
complied fully with the VCAA.  

Under the VCAA, VA has a duty to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The 
notice from VA must indicate which evidence the claimant is 
finally responsible for obtaining and which evidence VA will 
attempt to obtain on the claimant's behalf.  Id.  Specific 
guidelines concerning the content of this notice are found in 
the implementing regulations.  38 C.F.R. § 3.159(b); see 
Quartuccio, 16 Vet. App. 183.  


38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The notice must 
refer to the time period established by the VCAA in which 
evidence may be submitted in support of a claim.  See 
Disabled American Veterans, 327 F.3d at 1353-54.

In addition, the VCAA charges VA with a duty to assist the 
claimant with the development of evidence needed to decide 
the claim.

The VCAA requires VA to make reasonable efforts to obtain 
records pertinent to a claim for benefits, and if the records 
could not be secured, to so notify the claimant.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  When records needed to 
decide a claim for VA benefits are in the custody of a 
federal department or agency, VA must continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C. A. 
§ 5103A; 38 C.F.R. § 3.159(c)(2).  The implementing 
regulation prescribes the content of the notice that VA 
should give to a claimant if it is unable to obtain records 
pertinent to the claim.  38 C.F.R. § 3.159(e).  

The VCAA also requires VA to obtain a medical examination or 
opinion when such is necessary to make a decision on a claim 
for compensation.  38 U.S.C.A. § 5103(A); see also 38 C.F.R. 
§ 3.159(c)(4).  The study should be one that is fully 
informed, taking into account records of prior examination 
and treatment.  See, e.g., Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994)

Notice 

Both the decision of the Court in Quartuccio v. Principi and 
the decision in Disabled American Veterans emphasized the 
importance of the notice required by section 5103 of the 
VCAA.  It cannot be said, in this case, that VA has satisfied 
its duty to notify the claimant of what is needed to 
substantiate the claims in a manner that affords the due 
process protections intended by this requirement.  

The record reveals that the RO never supplied the veteran 
with notice concerning the status of his claims that 
contained all of the information required by section 


5103 of the VCAA.  Thus, for example, the veteran was never 
informed by the agency of original jurisdiction that certain 
evidence or other information was needed to substantiate his 
claims and he could submit or identify such material during 
the one-year period following from the date of notification.  
See 38 U.S.C.A. § 5103(a), (b).  Consequently, the veteran 
has not enjoyed the due process protections intended by the 
notice requirement of section 5103 of the VCAA as he attempts 
to prosecute his claims.

Formerly, the Board would have corrected this deficiency 
itself, pursuant to the provisions of 38 C.F.R. § 19.9(a)(2), 
final rule that went into effect on February 22, 2002.  The 
Board would have acted under subsection (a)(2)(ii) of that 
regulation, which specifically authorized the Board to cure 
the failure of the agency of original jurisdiction to issue 
the notice required under section 5103.  However, the Court 
of Appeals for the Federal Circuit (Court of Appeals) held on 
May 1, 2003 in Disabled American Veterans that 38 C.F.R. § 
19.9(a)(2)(ii) was invalid because contrary to section 5103.  
Disabled American Veterans, 327 F.3d at 1348-49.

Therefore, the Board must remand the claims in order to 
correct this deficiency in notice.  Disabled American 
Veteran, 327 F.3d 1339.  The RO should provide the veteran 
with notice concerning the evidence and information needed to 
substantiate his claims that fully satisfies the requirements 
of section 5103 of the VCAA and complies with the holdings in 
Quartuccio and Disabled American Veterans. 

Development of evidence

The Joint Motion also referred to specific actions that VA 
should take in order to develop the record in a manner 
consistent with the VCAA.  On remand, the Board took action 
to develop the evidence.  In 2003, the Board obtained a 
number of new VA examinations of the veteran, to include 
examinations concerning his pulmonary system, his respiratory 
system, his esophagus and hiatal hernia, his knees, his 
spine, 


his nose, sinuses, and larynx, his genitourinary system, and 
his nerves, muscles, and scarring post-orchiectomy.  

The Board conducted this development pursuant to authority 
granted to it by revised 38 C.F.R. § 19.9(a)(2) (2002), 
which, as stated above, went into effect on February 22, 
2002.  However, the Court of Appeals held in Disabled 
American Veterans that when the Board the Board develops 
evidence or other information considered necessary to 
substantiate a claim for VA benefits and then readjudicates 
the claim without the claimant's having waived initial 
consideration of that evidence or other information by the 
agency of original jurisdiction, the claimant is denied the 
right under 38 U.S.C. § 7104(a) to "one review on appeal to 
the Secretary."  38 U.S.C.A. § 7104(a) (West 2002).  Hence, 
the Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) as 
contrary to section 7104.  Disabled American Veterans, 327 
F.3d at 1346-48.

In a precedential opinion, the General Counsel of VA 
concluded that the holding in Disabled American Veterans did 
not prohibit the Board from developing evidence in an appeal 
before it but permitted the Board to readjudicate the claim 
on the basis of evidence it had developed only when the 
claimant has waived initial consideration of the evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03 (May 1, 2003).

Later, in light of Disabled American Veterans and policy 
considerations, VA determined that VBA would conduct all 
evidentiary development pertinent to a claim on appeal other 
than certain specific development that the Board carries out 
pursuant to statute.  See 38 U.S.C.A. §§ 7107(b), 7109 (a) 
(West 2002).  It is now the policy of the Board that apart 
from this limited class, all development of evidence will be 
conducted at the level of the agency of original 
jurisdiction.  

In this case, the veteran has not waived initial 
consideration by the RO of the new evidence that has been 
developed by the Board.  For this reason alone, the claims 
must be remanded to the RO.  Moreover, the Board finds that 
the claims must be 


remanded because it appears that evidence needed to resolve 
them remains to be developed. 

As the parties observed in the Joint Motion, the claim of 
entitlement to an increased evaluation for postoperative 
cancer of the right testicle with abdominal lymph node 
metastasis presents the possibility of separate evaluations 
for different components of the disabling condition.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. 
§ 4.25(b) (2002) ("[T]he disabilities arising from a single 
disease entity
 . . . are to be rated separately as are all other disabling 
conditions. . . .").  Service medical records document that 
in 1993, during his service, the veteran had a right 
orchiectomy to remove his right testicle and right spermatic 
cord, which had been found to be cancerous, and the procedure 
involved dissection of the adjacent lymph nodes and ilio-
inguinal nerves.  A June 1999 VA examination found that the 
veteran had sustained residual damage of the autonomic sacral 
plexus as a result of the lymph node dissection that 
interfered with his ability to ejaculate semen from the 
seminal vesicles and prostate gland but did not render him 
impotent.  

The noncompensable rating currently in place was assigned 
under Diagnostic Code 7524, which concerns removal of the 
testis.  See 38 C.F.R. § 4.115b, Diagnostic Code 7524 (2002).  
The Board confirmed this evaluation in its April 2000 
decision.  In addition, the Board considered whether the 
disability could be given a compensable evaluation under 
Diagnostic Code 8530, which concerns the ilio-inguinal nerve.  
The Board found that a compensable evaluation was not 
assignable under this diagnostic code because severe or 
complete paralysis of this nerve had not been demonstrated.  
In addition to the noncompensable rating, the veteran has 
been awarded special monthly compensation for loss of a 
creative organ. 

However, as the parties noted in the Joint Motion, the 
appropriateness of separate evaluations for any scar 
disability, nerve damage, or muscle damage found and 
attributable to the orchiectomy also should be considered.  
In addition, as the veteran and his representative have 
urged, the appropriateness of a separate 


evaluation for any impotence found and attributable to the 
service-connected condition should be considered.  

The VA genitourinary examination of February 2003 and 
examination concerning nerves, muscles, and skin of March 
2003 were performed to obtain findings addressing these 
questions.  However, it appears to the Board that these 
examinations did not yield sufficient evidence with which to 
resolve the claim.  

The February 2003 VA genitourinary examination confirmed that 
the veteran was unable to ejaculate and yielded a diagnosis 
of status post orchiectomy for germ cell cancer and 
retrograde ejaculation necessitating fertility assistance.  
However, the examiner commented with this diagnosis that the 
veteran was not impotent.  Absent from the examination 
report, though, was a definition of impotence and an 
explanation of the reasons that the veteran's inability to 
ejaculate did not represent such an impairment.  The Board is 
of the opinion that the question whether the veteran is 
sexually impotent as a result of his service-connected right 
orchiectomy and lymph node dissection should be reviewed by a 
urologist or other appropriate physician specialist, who 
should prepare an examination report in which the veteran's 
symptoms are compared with the medically accepted definition 
of impotence.

The March 2003 VA examination concluded that "significant 
muscle damage" related to the service-connected condition 
was not apparent and scarring, although present, "d[id] not 
appear to be an issue for the patient."  These findings are 
inconclusive and ambiguous because they do not define the 
nature and severity of the impairments actually present. In 
addition, the March 2003 VA examination contested the 
proposition that the nerve damage incident to the orchiectomy 
and lymph node dissection was to the ilio-inguinal nerve.  
Rather, the examiner opined that "the inferior group of 
nerves arising from the inferior hypogastric plexus group of 
nerves are affected rather than the ilioinguinal."  The 
Board finds that this statement does not resolve the question 
what, if any, nerve or nerves in the veteran's body have been 
damaged.  The Board notes that in the Joint Motion, the 
parties agreed that nerve damage, muscle damage, and scar 
disability incident to the 


service-connected condition should be assessed through 
special examinations, including a neurological study.  The 
Board finds that a neurological examination to assess muscle 
and nerve damage, and a skin examination to assess any 
scarring disability, attributable to the service-connected 
condition are needed to resolve the claim and should be 
performed on remand.

Likewise, it appears to the Board that the medical findings 
of record are not sufficiently complete for VA to resolve the 
claim of entitlement to a TDIU rating.  38 U.S.C.A. 
§ 5103(A); 38 C.F.R. § 3.159(c)(4).  In the case of a claim 
for a TDIU rating, the record should contain an examination 
report that includes an opinion on whether the veteran is 
unable to carry on employment because of one or more service-
connected disabilities.  If such evidence is absent from the 
record, VA should take corrective action.  Friscia v. Brown, 
7 Vet. App. 294, 297 (1994).  Therefore, the veteran's claim 
of entitlement to a TDIU rating should be remanded.

The Board notes that the claim of entitlement to a TDIU 
rating is inextricably intertwined with the claim of 
entitlement to an increased evaluation for postoperative 
cancer of the right testicle with abdominal lymph node 
metastasis.  That is, the merits and outcome of the former 
may be affected by the resolution of the latter.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  A TDIU rating is 
warranted when it is found that a disabled veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more or two or more disabilities provided at least 
one is ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  See 38 C.F.R. § 4.16(a)(2002).  
However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled for compensation purposes.  See 
38 C.F.R. § 4.16(b) (2002).  Therefore, even if these 
schedular thresholds are not met, a TDIU rating is available 
on an extraschedular basis to the veteran who is shown to be 
unable to secure or follow a substantially gainful occupation 
as a result of one or more service-connected disabilities.  
Id.  

Thus, it appears to the Board that the TDIU claim cannot be 
finally decided until a decision has been rendered on the 
claim for an increased rating for postoperative cancer of the 
right testicle with abdominal lymph node metastasis.  Harris, 
1 Vet. App. at 183.  At that point, a medical opinion should 
be sought addressing the question whether his service-
connected disabilities render the veteran unable to carry on 
substantially gainful employment.  Friscia, 7 Vet. App. at 
297.

Before the development of additional medical evidence 
pertinent to the claims is undertaken, however, the RO should 
ensure that it has obtained all outstanding medical 
documentation relevant to both.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1)-(3).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
additional notification and development 
action required by the VCAA and its 
implementing regulations, in addition to 
the action requested below, and appearing 
to be necessary in this case has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).

2.  The RO should provide the veteran and 
his representative with notice concerning 
the kind of evidence or other information 
that is required to substantiate the 
claims.  The notice should inform the 
veteran that he has one year from its 
date in which to identify or submit such 
material and must comply with section 
5103 of the VCAA and section 3.159(b) of 
the implementing regulation in all other 
respects, see 38 U.S.C.A. § 5103 (2002), 
38 C.F.R. § 3.159(b) (2002), and satisfy 
the holdings of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Disabled 
American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).

3.  With the notice referred to in 
paragraph 2, above, or separately, the RO 
should make a request in writing to the 
veteran that he identify or submit any 
additional evidence or information in 
support of his claims of entitlement to 
an increased evaluation for postoperative 
cancer of the right testicle with 
abdominal lymph node metastasis and to a 
TDIU rating.  The RO's letter should note 
the importance of employment records, as 
well as medical documentation, to the 
latter claim.  A copy of the letter to 
the veteran should be sent to his 
representative. 

The veteran and his representative should 
then be given appropriate time to 
respond, and the RO should attempt to 
obtain the identified records or other 
information.  
The RO should document in the claims file 
all attempts to secure this evidence, and 
provide appropriate notice to the veteran 
regarding records that could not be 
obtained.  

4.  After the above-requested development 
has been completed, the RO should afford 
the veteran with skin, neurological, and 
urological examinations.  The studies are 
to identify, and evaluate the nature and 
severity of, additional disability 
attributable to the service-connected 
postoperative cancer of the right 
testicle with abdominal lymph node 
metastasis, including surgery therefore.

All tests and studies thought necessary 
by an examiner should be performed.  Each 
examiner should review all pertinent 
documentation in the claims files.

(a)  The skin examination should be 
conducted by an appropriate specialist.  
The examination report should identify, 
and contain findings concerning, all 
scars produced by any surgery that the 
veteran had during service in 
approximately 1993 to address right 
testicular cancer or metastasis of that 
cancer to the abdominal lymph nodes.  
These findings should include information 
about whether the scar or scars 

	(i)  are tender and painful, if 
superficial;
	(ii)  are poorly nourished with 
repeated 
ulceration, if superficial;
(iii)  if "deep" (that is, 
associated with underlying soft 
tissue damage), are the size of an 
area or areas: exceeding 6 square 
inches (38 square cm), or exceeding 
12 square inches (77 square cm), or 
exceeding 72 square inches (465 
square centimeters), or exceeding 
144 square inches (929 square cm);
(iv)  if "superficial" (that is, 
not associated with underlying soft 
tissue damage) and not productive of 
limitation of function, are the size 
of an area or areas of 144 square 
inches (929 square cm) or greater;
(v)  are superficial and 
"unstable" (that is, there is 
frequent loss of covering of skin 
over the scar), 
(vi)  are superficial and painful on 
examination; and
(vii)  have produced limitation of 
function, and if so, what limitation 
of function (e.g., limitation of 
motion, neurological impairment, 
pain with use, etc.)

Findings should be reported separately 
for each surgical scar.

(b)  The neurological examination should 
be conducted by an appropriate specialist 
to identify, and to evaluate the 
characteristics and the severity of, any 
nerve damage and muscle damage incident 
to any surgery performed in approximately 
1993 while the veteran was in service to 
address right testicular cancer or 
metastasis of that cancer to the 
abdominal lymph nodes or to the 
underlying cancer itself.  Nerve 
conduction velocity (NCV) testing, 
electromyography (EMG) testing, and other 
testing to evaluate the functioning of 
the muscles and nerves that could damaged 
should be performed, and if it is not, an 
explanation should be included in the 
examination report.  

Included in the examination report should 
be findings concerning 

(i)  whether the veteran has 
impairment of any of the peripheral 
nerves associated with the service-
connected condition and if so, which 
specific nerves (e.g., the ilio-inguinal 
nerve, the inferior group of nerves 
arising from the inferior hypogastric 
plexus group, etc.)

(ii)  whether there is "paralysis" 
of the implicated nerve or nerves and if 
so, whether the paralysis is "complete" 
or "incomplete" (i.e., "incomplete" in 
that there is a degree of lost or 
impaired function substantially less than 
for complete paralysis, whether due to 
varied nerve lesion or to partial nerve 
regeneration) and if "incomplete," 
whether the nerve involvement is wholly 
"sensory" and not more;

(iii)  whether there is "neuritis" 
involving the implicated nerve or nerves 
that is characterized by loss of 
reflexes, muscle atrophy, sensory 
disturbances, and constant pain (and if 
the latter, whether "excruciating" at 
times);

(iv)  whether there is "neuralgia" 
involving the implicated nerve or nerves 
that is characterized by a dull and 
intermittent pain of typical distribution 
so as to identify the affected nerve or 
nerves;

(v)  whether the veteran has 
impairment of any muscles associated with 
the service-connected condition and if 
so, the nature and severity of that 
impairment and the specific muscle groups 
affected.

(c)  The urological examination should be 
conducted by an appropriate specialist to 
evaluate whether the veteran has been 
rendered sexually impotent by the 
service-connected condition, to include 
any nerve damage, muscle damage, and scar 
disability associated with that 
condition.  Thus, the urological 
examination should be conducted after the 
skin and neurological examinations have 
been completed and the reports thereof 
associated with the claims file.  

Included in the examination report should 
be the medically accepted definition of 
"impotence" by which the examiner 
assesses the presence or absence of such 
a condition and an explanation of why the 
veteran's symptoms, including, if 
confirmed by the examiner, inability to 
ejaculate semen, meets or does not meet 
this definition.

5.  The RO should obtain a VA medical 
opinion from an appropriate physician 
concerning the effect of the service-
connected disabilities of the veteran 
(postoperative cancer of the right 
testicle with abdominal lymph node 
metastasis; chronic maxillary and frontal 
sinusitis with perennial rhinitis; low 
back pain, status post chemotherapy; 
patellofemoral syndrome of the right 
knee; patellofemoral syndrome of the left 
knee; gastroesophageal reflux disease 
(GERD); pulmonary fibrosis), alone or in 
any combination, on his ability to work.

The examiner should review all pertinent 
documentation in the claims file, 
including all treatment and examination 
reports, any employment records that have 
been obtained, and the VA social and 
industrial survey performed in July 1997.

The examiner should enter an opinion in 
the examination report as to whether it 
is "likely," "unlikely," or "at least 
as likely as not" that the veteran is 
incapable of performing the physical 
and/or mental acts required to sustain 
employment.  In formulating the opinion, 
the examiner should disregard both the 
age and the nonservice-connected 
impairments of the veteran.

If, the examiner prefers to examine the 
veteran before rendering the requested 
opinion, he or she should inform the RO, 
which should then schedule the veteran 
for the examination.  

6.  After these examinations/opinions 
have been completed, the RO should review 
the reports to determine that they comply 
with the Board's directives.  If a report 
is deficient in any manner, the RO should 
take corrective action at once.

7.  Then, the RO should readjudicate the 
claims of entitlement to an increased 
evaluation for postoperative cancer of 
the right testicle with abdominal lymph 
node metastasis and TDIU.  The RO should 
provide a decision that considers whether 
apart from a rating under Diagnostic Code 
7524 for removal of the right testicle, 
separate evaluations are warranted for 
nerve damage, muscle damage, scar 
disability, and/or impotence.  All 
relevant provisions of the rating 
schedule should be reviewed.  Entitlement 
to a TDIU rating should be considered on 
both a scheduler and an extraschedular 
basis.  See 38 C.F.R. § 4.16(a), (b).  If 
the claims are not granted in full, the 
RO should provide the veteran and his 
representative with a supplemental 
statement of the case.  The supplemental 
statement of the case should contain 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
claim.  The veteran and his 
representative should then be given 
appropriate time to respond.


Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


